Name: Commission Regulation (EC) No 1423/98 of 2 July 1998 concerning the stopping of fishing for industrial species by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities4. 7. 98 L 190/13 COMMISSION REGULATION (EC) No 1423/98 of 2 July 1998 concerning the stopping of fishing for industrial species by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2637/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 47/98 of 19 December 1997 allocating, for 1998, certain catch quotas between Member States for vessels fishing in the Nor- wegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for industrial species quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of industrial species in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1998; whereas Sweden has prohibited fishing for this stock as from 9 June 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of industrial species in the waters of ICES divi- sion IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1998. Fishing for industrial species in the waters of ICES divi- sion IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registred in Sweden is prohibited, as well as the retention on board, the tranship- ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 9 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 58.